United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            September 14, 2007
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 06-11192




     In The Matter Of: JORGE L. QUINTANA, SR.,


                                           Debtor,
     -----------------------------------------
     JORGE L. QUINTANA, SR.,


                                           Appellant,
          versus


     AMERICAN GENERAL HOME EQUITY, INC.,

                                           Appellee.


          Appeal from the United States District Court
                for the Northern District of Texas
                            (06-CV-699)



Before GARWOOD, JOLLY, and STEWART, Circuit Judges.

PER CURIAM:1

     In a prior proceeding, Jorge Quintana (Quintana) moved to

vacate American General Home Equity, Inc.’s (AGHE) judgment lien

against his property. That motion was adjudicated and denied,

     1
      Per 5th Cir. R. 47.5, the court has decided that this
opinion should not be published and is not precedent except under
those limited circumstances set forth by 5th Cir. R. 47.5.4.
explicitly with prejudice, by the Bankruptcy Court for the Northern

District of Texas on January 9, 2006. In the subsequent bankruptcy

court proceedings that form the basis for this appeal, Quintana

renewed his claim that AGHE’s lien should be vacated because it had

been   extinguished    by    a    prior     New   York   state   court   ruling;

additionally, he claimed that the lien was void because AGHE failed

to file a proof of claim. The bankruptcy court correctly denied

Quintana’s renewed claim because it was res judicata due to the

January 9, 2006 judgment, then currently pending appeal. Matter of

West Tex. Mktg. Corp., 12 F.2d 497, (5th Cir. 1994) (holding that

a dismissal with prejudice is a decision on the merits); Fidelity

Standard Life Ins. Co., v. First Nat’l Bank & Trust Co. of Vidalia

Ga., 510 F.2d 272, 273 (5th Cir. 1975) (holding that a judgment

pending appeal    is   res       judicata    unless   and   until   reversed   on

appeal). The bankruptcy court also correctly dismissed Quintana’s

second argument because a creditor need not file a proof of claim

in order to maintain his lien. 11 U.S.C. § 506(d); Matter of

Taylor, 132 F.3d 256, 260–61 (5th Cir. 1998).

       For the foregoing reasons, the judgment of the district court

is affirmed.

                                    AFFIRMED.